Citation Nr: 0842062	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left calf scar 
secondary to service-connected shell fragment wound to the 
left leg. 

2.  Entitlement to service connection for right thigh scar 
secondary to service-connected shell fragment wound to the 
right thigh. 

3.  Entitlement to service connection for arthritis, 
secondary to service-connected shell fragment wound to the 
left leg and right thigh.

4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1948 to March 1952.  
His awards include the Combat Infantryman Badge and Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has a left calf scar that is related to 
service-connected shell fragment wound to the left leg. 
 
2.  The veteran has a right thigh scar that is related to 
service-connected shell fragment wound to the right thigh. 

3.  Arthritis is not etiologically related to service-
connected shell fragment wounds to the left leg and right 
thigh, and a preponderance of the evidence is against finding 
that it is related to service.

4.  The veteran's service-connected PTSD symptomatology has 
not been manifested by occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  A left calf scar is proximately due to service-connected 
shell fragment wound to the left leg.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).
 
2.  A right thigh scar is proximately due to service-
connected shell fragment wound to the right leg.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

3.  Arthritis is not proximately due to or the result of 
service-connected shell fragment wound to the left leg and 
right thigh, was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004 and October 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
light of the Board's denial of the veteran's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to him under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since the PTSD claim is the appeal of an initial rating, 
fully satisfactory notice was delivered after it was 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in December 2004.   The 
veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Scars 

The veteran is service-connected for shell fragment wound to 
the left leg and right thigh and he has corresponding scars 
to each area.  The issue is, therefore, whether the veteran's 
corresponding scars were either caused or aggravated by his 
service-connected shell fragment wounds.  VA afforded the 
veteran an examination in May 2004.  Upon examination of the 
veteran, the examiner noted two very small scars, one 
measuring 1 cm. x 0.5 cm. at the lateral portion of the left 
calf and another measuring1 cm. x 0.25 cm. scar on the right 
posterior thigh.  The examiner noted that the scars did not 
result in loss of function.  He also noted the veteran's 
history of shrapnel wounds to the left lower extremity and 
right posterior thigh.  While the scarring is essentially 
asymptomatic, there is a reasonable basis to conclude that it 
resulted from the shell fragment wounds.  

Based on the evidence and resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
scars of the left calf and right thigh is warranted.  The 
veteran's scars correspond to his service-connected shrapnel 
wounds.

Arthritis

The veteran is service-connected for shell fragment wound to 
the left leg and right thigh and he has arthritis of the 
spine and hips.  The issue is, therefore, whether the 
veteran's arthritis was either caused or aggravated by his 
service-connected shell fragment wounds.  The May 2004 VA 
examination report, completed in conjunction with review of 
the claims folder, noted that the veteran's degenerative 
arthritis of the spine and hips was not affected by the 
shrapnel wound but rather related to the ageing process.  
There is no other evidence addressing this relationship.  
Without evidence showing that arthritis is related to service 
connected shell fragment wound to the left leg and right 
thigh, the Board finds that service connection for arthritis 
secondary to shell fragment wound to the left leg and right 
thigh is not warranted.

The Board will also consider the veteran's claim on a direct 
basis to afford him all possible avenues of entitlement.

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest until many years after discharge, as 
discussed below.

Service treatment records, including the examination report 
at service discharge, are negative for any complaints or 
findings of arthritis.   

Based on review of the evidence, the Board finds that service 
connection for arthritis on a direct basis is not warranted.  
There is no competent evidence that arthritis is related to 
service.  Service treatment records are negative for 
arthritis and the first indication of such is in May 2004.  
This is more than 50 years after service discharge.  In view 
of the lengthy period without treatment, there is no evidence 
of continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between current disability and service.  In fact, the 
May 2004 VA examiner specifically indicated that arthritis 
was related to the aging process.  Therefore, the criteria 
for service connection for arthritis on a direct basis have, 
likewise, not been met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
arthritis related to service, including service-connected 
shrapnel wounds ) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

PTSD

The veteran essentially contends that his PTSD is more 
disabling than contemplated by the current 50 percent 
disability evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 50 percent disability rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

The May 2004 VA examination report noted that the veteran had 
been happily married for over 30 years but was estranged from 
his children.  He had plenty of friends and moderate 
impairment of leisure activities as he got bored.  His 
activities included eating, watching television, and going to 
visit old friends.  He was not violent nor did he have 
suicidal or homicidal ideation.  

The examiner observed that the veteran's speech was well 
modulated and non-pressured with logical, linear thought and 
content.  Speech was appropriate and well-connected to the 
topic of speech.  Eye contact was good and his interaction 
with the examiner was candid and cooperative.  He did not 
have delusions or hallucinations, and his behavior was 
appropriate.  Personal hygiene was good and the activities of 
daily living were assessed to be good.  The veteran  was 
partially oriented to person, place, time, and purpose.  Long 
term memory was fair, short term memory was spoor, and 
attention and concentration were poor.  He did not exhibit 
obsessions, compulsions, or panic.  He did have chest pain 
and breathing problems but were more likely due to physical 
problems; neurovegetative symptoms of depression were present 
with disturbed sleep and anhedonia.  Anxiety symptoms 
included disturbed dreams, excessive worry, and fears.  
Additionally, impulse control was fair; motivation and mood 
was moderate; quality of sleep was poor as he had multiple 
awakenings; insight was fair; and judgment was good.  It was 
noted that the veteran loses his temper.  

On psychometric testing, the examiner noted that the veteran 
was mildly disoriented; and he had mildly impaired working 
memory, moderate impaired short term memory, intact immediate 
memory, fair long term memory, average abstraction capacity, 
fair judgment/comprehension, and poor attention and 
concentration.  

Other PTSD symptoms included distressing dreams every one to 
two weeks, dreams/nightmares once a month, but he did not 
have flashbacks.  He avoided trauma related 
thoughts/feelings/conversations, preferred not to talk about 
his combat experience, avoided trauma related activities, 
place, or people, and had a restricted affect.  He did not, 
however, have blockage of trauma, was not withdrawn from 
significant social activities, was not detached/estranged, 
nor did he think he had a foreshortened future.  
Additionally, the veteran had difficulty with sleep; 
snapped/swore at his wife once every few weeks; had difficult 
recalling dates and names; and got lost driving.  He did not 
exhibit hypervigilance or exaggerated startle response, 
except that high pitched noises and whistles bothered him.  
The examiner further commented that the veteran lost his 
ability to form close relationships with his children, was 
often forgetful or disoriented; and could not find employment 
in retirement.  A diagnosis of PTSD was noted and a GAF score 
of 65 was assigned for mild to moderate symptoms.  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes].

Based on the evidence, the Board finds that the veteran's 
PTSD does not meet the criteria for a rating in excess of the 
current 50 percent evaluation.  The veteran has not been 
shown to have occupational and social impairment with 
deficiencies in most areas.  Although he has demonstrated 
spatial disorientation and was estranged from his children, 
he has not  exhibited suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, DC 9411.  In fact, his personal 
hygiene was good; he had logical and linear thought content; 
he had fair impulse control; he denied suicidal ideation; he 
did not demonstrate obsessions compulsions, or panic; he 
enjoyed a good relationship with his wife, and he had many 
friends.  Therefore, a rating in excess of 50 percent is not 
warranted. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's PTSD was more than 50 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In any case, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

Service connection for left calf scar secondary to service-
connected shell fragment wound to the left leg is granted. 

Service connection for right thigh scar secondary to service-
connected shell fragment wound to the right thigh is granted. 

Service connection for arthritis, secondary to service-
connected shell fragment wound to the left leg and right 
thigh is denied.

An initial rating in excess of 50 percent for PTSD is denied.







______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


